Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U. S. Patent Number 10,685,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2, 5-7, 9-14, 17-19, 33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 13, when considered as a whole, are allowable over the prior art of record.  Specially, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “obtaining operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of a terminal device; and managing the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, unlocking a first application, wherein the first application is different from a screen unlocking application, wherein the first decision model is determined based on operation information of an operation performed by a first user; wherein the first user comprises an owner of the terminal device; and wherein the managing the terminal device based on the matching degree between the operation information corresponding to the first operation and the first decision model 
The independent claim 9, when considered as a whole, is allowable over the prior art of record.  Specially, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “ obtaining operation information corresponding to a first operation, wherein the operation information comprises touch information and/or posture information of a terminal device; and managing the terminal device based on a matching degree between the operation information corresponding to the first operation and a first decision model, when the matching degree between the operation information corresponding to the first operation and the first decision model is greater than a preset first threshold, unlocking a first application, wherein the first application is different from a screen unlocking application; determining a plurality of 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 9 and 13, thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435